 

Exhibit 10.4

 

FORM OF CLEAN DIESEL TECHNOLOGIES, INC.

NOTICE OF GRANT OF STOCK OPTION

(For Non-US Participant)

 

Clean Diesel Technologies, Inc. (the “Company”) has granted to the Participant
an option (the “Option”) to purchase certain shares of common stock pursuant to
the Clean Diesel Technologies, Inc. Stock Incentive Plan (the “Plan”), as
follows:

 

Participant:

______________

Grant ID:

______________

Date of Grant:

______________

Number of Option Shares:

______________, subject to adjustment as provided by the Option Agreement.

Exercise Price:

$_____________

Vesting Start Date:

____________

Option Expiration Date:

The tenth anniversary of the Date of Grant

Option Exercisability:

Exercisable only at such time and to the extent vested.

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio” 
determined as of such date, as follows:

 

 

Vested Ratio

 

Prior to first anniversary of Vesting Start Date ...........................

0

 

On the first anniversary of Vesting Start Date (“Initial Vesting
Date”)...................................................................................
 


1/3

 

Plus

 

 

On the second anniversary of Vesting Start Date.......................

1/3

 

Plus

 

 

On the third anniversary of Vesting Start Date............................

1/3

Local Law:

The laws, rules and regulations of [Name of Country]. 

Superseding Agreement:

None

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the applicable Option Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan and the Option
Agreement are available for review upon request at the Company’s offices and may
be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the applicable Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

 

Clean diesel technologies, INC.

PARTICIPANT

 

 

By: _____________________________________________

__________________________________________

[officer name]

Signature

[officer title]

__________________________________________

 

Date

Address:

 

__________________________________________

 

 

Address

 

 

_____________________________________

 

 

ATTACHMENTS:    Stock Incentive Plan, as amended to the Date of Grant; Option
Agreement and Plan Prospectus

                                                   

--------------------------------------------------------------------------------

 

 

 

Clean diesel technologies, INC.

STOCK OPTION AGREEMENT

(For Non-US Participant)

Clean Diesel Technologies, Inc. has granted to the Participant named in the
Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain Shares upon the terms and conditions set forth in the Grant
Notice and this Option Agreement.  The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Clean Diesel
Technologies, Inc. Stock Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference.  By signing
the Grant Notice, the Participant: (a) acknowledges receipt of, and represents
that the Participant has read and is familiar with, the Grant Notice, this
Option Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of Shares
issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the Option
subject to all of the terms and conditions of the Grant Notice, this Option
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
the Grant Notice, this Option Agreement or the Plan.


1.                  DEFINITIONS AND CONSTRUCTION. 


1.1              DEFINITIONS.   UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE
PLAN.


(A)      “CAUSE” MEANS (I) PARTICIPANT’S CONVICTION OF A FELONY OR COMMISSION OF
ANY ACT OF FRAUD, MORAL TURPITUDE OR DISHONESTY, (II) PARTICIPANT’S BREACH OF
ANY OF THE TERMS OR CONDITIONS OF, OR THE FAILURE TO PERFORM ANY COVENANT
CONTAINED IN, THE CORPORATION’S EMPLOYEE HANDBOOK OR CODE OF BUSINESS CONDUCT
AND ETHICS, AS MODIFIED FROM TIME TO TIME, OR (C) PARTICIPANT’S VIOLATION OF
REASONABLE INSTRUCTIONS OR POLICIES ESTABLISHED BY THE CORPORATION WITH RESPECT
TO THE OPERATION OF ITS BUSINESS AND AFFAIRS OR PARTICIPANT’S FAILURE TO CARRY
OUT THE REASONABLE INSTRUCTIONS REQUIRED IN CONNECTION WITH HIS OR HER SERVICE;
PROVIDED, HOWEVER, THAT IF THE PARTICIPANT IS PARTY TO AN EMPLOYMENT AGREEMENT
WITH THE CORPORATION THAT DEFINES SUCH TERM, “CAUSE” SHALL HAVE THE MEANING
ASSIGNED TO IT BY SUCH EMPLOYMENT AGREEMENT.


(B)     “RETIREMENT”  MEANS TERMINATION OF A PARTICIPANT’S SERVICE BY RETIREMENT
UNDER THE NORMAL, MANDATORY, EARLY AND APPLICABLE AGE PLUS SERVICE OR OTHER
PROVISION OF THE APPLICABLE RETIREMENT PLAN OF THE CORPORATION OR, IF THERE
SHALL BE NO SUCH PLAN, THEN UNDER SUCH PROCEDURES AS THE CORPORATION MAY FROM
TIME TO TIME ESTABLISH.


(C)    “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
CORPORATION, WHETHER AS AN EMPLOYEE, NON-EMPLOYEE DIRECTOR, CONSULTANT OR
ADVISOR.  UNLESS OTHERWISE PROVIDED BY THE BOARD, A PARTICIPANT’S SERVICE SHALL
NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN
WHICH THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE IN THE CORPORATION FOR
WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO
INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE.  FURTHERMORE, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE BEEN INTERRUPTED OR TERMINATED
IF THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE
LEAVE OF ABSENCE APPROVED BY THE CORPORATION.  HOWEVER, UNLESS OTHERWISE
PROVIDED BY THE BOARD, IF ANY SUCH LEAVE TAKEN BY A PARTICIPANT EXCEEDS NINETY
(90) DAYS, THEN ON THE NINETY-FIRST (91ST) DAY FOLLOWING THE COMMENCEMENT OF
SUCH LEAVE THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED, UNLESS
THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE IS GUARANTEED BY STATUTE OR
CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DESIGNATED BY THE
CORPORATION OR REQUIRED BY LAW, AN UNPAID LEAVE OF ABSENCE SHALL NOT BE TREATED
AS SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THIS OPTION AGREEMENT.  A
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN ACTUAL
TERMINATION OF SERVICE OR UPON THE BUSINESS ENTITY FOR WHICH THE PARTICIPANT
PERFORMS SERVICE CEASING TO BE THE CORPORATION.  SUBJECT TO THE FOREGOING, THE
CORPORATION, IN ITS DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT’S
SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.

1

--------------------------------------------------------------------------------

 

 


1.2              CONSTRUCTION.   CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE
CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


2.                  CERTAIN CONDITIONS OF THE OPTION.


2.1              COMPLIANCE WITH LOCAL LAW.  THE PARTICIPANT AGREES THAT THE
PARTICIPANT WILL NOT ACQUIRE SHARES PURSUANT TO THE OPTION OR TRANSFER, ASSIGN,
SELL OR OTHERWISE DEAL WITH SUCH SHARES EXCEPT IN COMPLIANCE WITH LOCAL LAW.


2.2              SERVICE CONDITIONS.  IN ACCEPTING THE OPTION, THE PARTICIPANT
ACKNOWLEDGES THAT:


(A)                ANY NOTICE PERIOD MANDATED UNDER LOCAL LAW SHALL NOT BE
TREATED AS SERVICE FOR THE PURPOSE OF DETERMINING THE VESTING OF THE OPTION; AND
THE PARTICIPANT’S RIGHT TO EXERCISE THE OPTION AFTER TERMINATION OF SERVICE, IF
ANY, WILL BE MEASURED BY THE DATE OF TERMINATION OF THE PARTICIPANT’S ACTIVE
SERVICE AND WILL NOT BE EXTENDED BY ANY NOTICE PERIOD MANDATED UNDER LOCAL LAW. 
SUBJECT TO THE FOREGOING AND THE PROVISIONS OF THE PLAN, THE CORPORATION, IN ITS
SOLE DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT’S SERVICE HAS
TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.


(B)               THE VESTING OF THE OPTION SHALL CEASE UPON, AND NO SHARES
SHALL BECOME VESTED SHARES FOLLOWING, THE PARTICIPANT’S TERMINATION OF SERVICE
FOR ANY REASON EXCEPT AS MAY BE EXPLICITLY PROVIDED BY THE PLAN OR THIS
AGREEMENT.


(C)                THE PLAN IS ESTABLISHED VOLUNTARILY BY THE CORPORATION.  IT
IS DISCRETIONARY IN NATURE AND IT MAY BE MODIFIED, AMENDED, SUSPENDED OR
TERMINATED BY THE CORPORATION AT ANY TIME, UNLESS OTHERWISE PROVIDED IN THE PLAN
AND THIS OPTION AGREEMENT.


(D)               THE GRANT OF THE OPTION IS VOLUNTARY AND OCCASIONAL AND DOES
NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE GRANTS OF OPTIONS,
OR BENEFITS IN LIEU OF OPTIONS, EVEN IF OPTIONS HAVE BEEN GRANTED REPEATEDLY IN
THE PAST.


(E)                ALL DECISIONS WITH RESPECT TO FUTURE OPTION GRANTS, IF ANY,
WILL BE AT THE SOLE DISCRETION OF THE CORPORATION.

                                                   

2

--------------------------------------------------------------------------------

 

 


(F)                THE PARTICIPANT’S PARTICIPATION IN THE PLAN SHALL NOT CREATE
A RIGHT TO FURTHER SERVICE WITH THE CORPORATION AND SHALL NOT INTERFERE WITH THE
ABILITY OF THE CORPORATION TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME,
WITH OR WITHOUT CAUSE.


(G)               THE PARTICIPANT IS VOLUNTARILY PARTICIPATING IN THE PLAN.


(H)               THE OPTION IS AN EXTRAORDINARY ITEM THAT DOES NOT CONSTITUTE
COMPENSATION OF ANY KIND FOR SERVICE OF ANY KIND RENDERED TO THE CORPORATION,
AND WHICH IS OUTSIDE THE SCOPE OF THE PARTICIPANT’S EMPLOYMENT CONTRACT, IF ANY.


(I)                 THE OPTION IS NOT PART OF NORMAL OR EXPECTED COMPENSATION OR
SALARY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, CALCULATING ANY
SEVERANCE, RESIGNATION, TERMINATION, REDUNDANCY, END-OF-SERVICE PAYMENTS,
BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT BENEFITS OR SIMILAR
PAYMENTS.


(J)                 IN THE EVENT THAT THE PARTICIPANT IS NOT AN EMPLOYEE OF THE
CORPORATION, THE OPTION GRANT WILL NOT BE INTERPRETED TO FORM AN EMPLOYMENT
CONTRACT OR RELATIONSHIP WITH THE CORPORATION.


(K)               THE FUTURE VALUE OF THE UNDERLYING SHARES IS UNKNOWN AND
CANNOT BE PREDICTED WITH CERTAINTY.  IF THE UNDERLYING SHARES DO NOT INCREASE IN
VALUE, THE OPTION WILL HAVE NO VALUE.  IF THE PARTICIPANT EXERCISES THE OPTION
AND OBTAINS SHARES, THE VALUE OF THOSE SHARES ACQUIRED UPON EXERCISE MAY
INCREASE OR DECREASE IN VALUE, EVEN BELOW THE EXERCISE PRICE.


(L)                 NO CLAIM OR ENTITLEMENT TO COMPENSATION OR DAMAGES ARISES
FROM TERMINATION OF THE OPTION OR DIMINUTION IN VALUE OF THE OPTION OR SHARES
PURCHASED THROUGH EXERCISE OF THE OPTION RESULTING FROM TERMINATION OF THE
PARTICIPANT’S SERVICE (FOR ANY REASON WHETHER OR NOT IN BREACH OF LOCAL LAW) AND
THE PARTICIPANT IRREVOCABLY RELEASES THE CORPORATION FROM ANY SUCH CLAIM THAT
MAY ARISE.  IF, NOTWITHSTANDING THE FOREGOING, ANY SUCH CLAIM IS FOUND BY A
COURT OF COMPETENT JURISDICTION TO HAVE ARISEN THEN, BY SIGNING THIS OPTION
AGREEMENT, THE PARTICIPANT SHALL BE DEEMED IRREVOCABLY TO HAVE WAIVED THE
PARTICIPANT’S ENTITLEMENT TO PURSUE SUCH A CLAIM.


2.3              DATA PRIVACY CONSENT.


(A)                THE PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS
TO THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE
PARTICIPANT’S PERSONAL DATA AS DESCRIBED IN THIS DOCUMENT BY THE CORPORATION FOR
THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE
PARTICIPANT’S PARTICIPATION IN THE PLAN.


(B)               THE PARTICIPANT UNDERSTANDS THAT THE CORPORATION HOLDS CERTAIN
PERSONAL INFORMATION ABOUT THE PARTICIPANT, INCLUDING, BUT NOT LIMITED TO, THE
PARTICIPANT’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL
INSURANCE NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE,
ANY SHARES OR DIRECTORSHIPS HELD IN THE CORPORATION, DETAILS OF ALL OPTIONS OR
ANY OTHER ENTITLEMENT TO SHARES AWARDED, CANCELED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE PARTICIPANT’S FAVOR, FOR THE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PLAN (“DATA”).  THE PARTICIPANT UNDERSTANDS THAT
DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE PARTICIPANT’S COUNTRY OR ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY MAY
HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN THE PARTICIPANT’S
COUNTRY.  THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE
NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE
PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE PARTICIPANT AUTHORIZES
THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN
ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND
MANAGING THE PARTICIPANT’S PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE
TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH
WHOM THE PARTICIPANT MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UPON EXERCISE OF
THE OPTION.  THE PARTICIPANT UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE PARTICIPANT’S PARTICIPATION
IN THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY, AT ANY TIME, VIEW
DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF DATA,
REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR REFUSE OR WITHDRAW THE CONSENTS
HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING IN WRITING THE PARTICIPANT’S
LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE PARTICIPANT UNDERSTANDS, HOWEVER,
THAT REFUSING OR WITHDRAWING THE PARTICIPANT’S CONSENT MAY AFFECT THE
PARTICIPANT’S ABILITY TO PARTICIPATE IN THE PLAN.  FOR MORE INFORMATION ON THE
CONSEQUENCES OF THE PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT,
THE PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY CONTACT THE PARTICIPANT’S LOCAL
HUMAN RESOURCES REPRESENTATIVE.

                                                    

3

--------------------------------------------------------------------------------

 

 


3.                  ADMINISTRATION. 

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Corporation in the administration of the Plan or the Option shall be
determined by the Board.  All such determinations by the Board shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Board in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any officer of the Corporation shall have the authority to act on
behalf of the Corporation with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Corporation
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.


4.                  EXERCISE OF THE OPTION. 


4.1              RIGHT TO EXERCISE.   EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL VESTING DATE AND PRIOR TO
THE TERMINATION OF THE OPTION (AS PROVIDED IN SECTION 6) IN AN AMOUNT NOT TO
EXCEED THE NUMBER OF VESTED SHARES LESS THE NUMBER OF SHARES PREVIOUSLY ACQUIRED
UPON EXERCISE OF THE OPTION.  IN NO EVENT SHALL THE OPTION BE EXERCISABLE FOR
MORE SHARES THAN THE NUMBER OF OPTION SHARES, AS ADJUSTED PURSUANT TO SECTION 9.


4.2              METHOD OF EXERCISE.   EXERCISE OF THE OPTION SHALL BE BY MEANS
OF ELECTRONIC OR WRITTEN NOTICE (THE “EXERCISE NOTICE”) IN A FORM AUTHORIZED BY
THE CORPORATION.  AN ELECTRONIC EXERCISE NOTICE MUST BE DIGITALLY SIGNED OR
AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE NOTICE AND
TRANSMITTED TO THE CORPORATION OR AN AUTHORIZED REPRESENTATIVE OF THE
CORPORATION (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE
CORPORATION).  IN THE EVENT THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE
TO PROVIDE AN ELECTRONIC EXERCISE NOTICE, THE OPTION SHALL BE EXERCISED BY A
WRITTEN EXERCISE NOTICE ADDRESSED TO THE CORPORATION, WHICH SHALL BE SIGNED BY
THE PARTICIPANT AND DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, BY CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS
AS THE CORPORATION MAY PERMIT, TO THE CORPORATION, OR AN AUTHORIZED
REPRESENTATIVE OF THE CORPORATION (INCLUDING A THIRD-PARTY ADMINISTRATOR
DESIGNATED BY THE CORPORATION).  EACH EXERCISE NOTICE, WHETHER ELECTRONIC OR
WRITTEN, MUST STATE THE PARTICIPANT’S ELECTION TO EXERCISE THE OPTION, THE
NUMBER OF WHOLE SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS AS TO THE PARTICIPANT’S INVESTMENT INTENT WITH
RESPECT TO SUCH SHARES AS MAY BE REQUIRED PURSUANT TO THE PROVISIONS OF THIS
OPTION AGREEMENT.  FURTHER, EACH EXERCISE NOTICE MUST BE RECEIVED BY THE
CORPORATION PRIOR TO THE TERMINATION OF THE OPTION AS SET FORTH IN SECTION 6 AND
MUST BE ACCOMPANIED BY FULL PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES BEING PURCHASED.  THE OPTION SHALL BE DEEMED TO BE EXERCISED
UPON RECEIPT BY THE CORPORATION OF SUCH ELECTRONIC OR WRITTEN EXERCISE NOTICE
AND THE AGGREGATE EXERCISE PRICE.

                                                    

4

--------------------------------------------------------------------------------

 

 


4.3              PAYMENT OF EXERCISE PRICE.


(A)    FORMS OF CONSIDERATION AUTHORIZED.   EXCEPT AS OTHERWISE PROVIDED BELOW,
PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES FOR WHICH THE
OPTION IS BEING EXERCISED SHALL BE MADE (I) IN CASH, BY CHECK OR IN CASH
EQUIVALENT; (II) IF PERMITTED BY THE CORPORATION AND SUBJECT TO THE LIMITATIONS
CONTAINED IN SECTION 4.3(B), BY MEANS OF (1) A CASHLESS EXERCISE, (2) A
NET-EXERCISE, OR (3) A STOCK TENDER EXERCISE; OR (III) BY ANY COMBINATION OF THE
FOREGOING.


(B)   LIMITATIONS ON FORMS OF CONSIDERATION.  THE CORPORATION RESERVES, AT ANY
AND ALL TIMES, THE RIGHT, IN THE CORPORATION’S SOLE AND ABSOLUTE DISCRETION, TO
ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURE PROVIDING
FOR PAYMENT OF THE EXERCISE PRICE THROUGH ANY OF THE MEANS DESCRIBED BELOW,
INCLUDING WITH RESPECT TO THE PARTICIPANT NOTWITHSTANDING THAT SUCH PROGRAM OR
PROCEDURES MAY BE AVAILABLE TO OTHERS.

(I)                 CASHLESS EXERCISE.  A “CASHLESS EXERCISE”  MEANS THE
DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE CORPORATION PROVIDING FOR
THE ASSIGNMENT TO THE CORPORATION OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT
TO SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION IN AN AMOUNT NOT LESS THAN
THE AGGREGATE EXERCISE PRICE FOR SUCH SHARES (INCLUDING, WITHOUT LIMITATION,
THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED
FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).

(II)               NET-EXERCISE.   A “NET-EXERCISE”  MEANS THE DELIVERY OF A
PROPERLY EXECUTED EXERCISE NOTICE ELECTING A PROCEDURE PURSUANT TO WHICH (1) THE
CORPORATION WILL REDUCE THE NUMBER OF SHARES OTHERWISE ISSUABLE TO THE
PARTICIPANT UPON THE EXERCISE OF THE OPTION BY THE LARGEST WHOLE NUMBER OF
SHARES HAVING A FAIR MARKET VALUE THAT DOES NOT EXCEED THE AGGREGATE EXERCISE
PRICE FOR THE SHARES WITH RESPECT TO WHICH THE OPTION IS EXERCISED, AND (2) THE
PARTICIPANT SHALL PAY TO THE CORPORATION IN CASH THE REMAINING BALANCE OF SUCH
AGGREGATE EXERCISE PRICE NOT SATISFIED BY SUCH REDUCTION IN THE NUMBER OF WHOLE
SHARES TO BE ISSUED.  FOLLOWING A NET-EXERCISE, THE NUMBER OF SHARES REMAINING
SUBJECT TO THE OPTION, IF ANY, SHALL BE REDUCED BY THE SUM OF (1) THE NET NUMBER
OF SHARES ISSUED TO THE PARTICIPANT UPON SUCH EXERCISE, AND (2) THE NUMBER OF
SHARES DEDUCTED BY THE CORPORATION FOR PAYMENT OF THE AGGREGATE EXERCISE PRICE.

                                                    

5

--------------------------------------------------------------------------------

 

 

(III)             STOCK TENDER EXERCISE.  A “STOCK TENDER EXERCISE”  MEANS THE
DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE ACCOMPANIED BY (1) THE
PARTICIPANT’S TENDER TO THE CORPORATION, OR ATTESTATION TO THE OWNERSHIP, IN A
FORM ACCEPTABLE TO THE CORPORATION OF WHOLE SHARES HAVING A FAIR MARKET VALUE
THAT DOES NOT EXCEED THE AGGREGATE EXERCISE PRICE FOR THE SHARES WITH RESPECT TO
WHICH THE OPTION IS EXERCISED, AND (2) THE PARTICIPANT’S PAYMENT TO THE
CORPORATION IN CASH OF THE REMAINING BALANCE OF SUCH AGGREGATE EXERCISE PRICE
NOT SATISFIED BY SUCH SHARES’ FAIR MARKET VALUE.  A STOCK TENDER EXERCISE SHALL
NOT BE PERMITTED IF IT WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY
LAW, REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE CORPORATION’S
STOCK.  IF REQUIRED BY THE CORPORATION, THE OPTION MAY NOT BE EXERCISED BY
TENDER TO THE CORPORATION, OR ATTESTATION TO THE OWNERSHIP, OF SHARES UNLESS
SUCH SHARES EITHER HAVE BEEN OWNED BY THE PARTICIPANT FOR A PERIOD OF TIME
REQUIRED BY THE CORPORATION (AND NOT USED FOR ANOTHER OPTION EXERCISE BY
ATTESTATION DURING SUCH PERIOD) OR WERE NOT ACQUIRED, DIRECTLY OR INDIRECTLY,
FROM THE CORPORATION.


4.4              TAX WITHHOLDING. 


(A)    IN GENERAL.  REGARDLESS OF ANY ACTION TAKEN BY THE CORPORATION WITH
RESPECT TO ANY OR ALL INCOME TAX, SOCIAL INSURANCE, NATIONAL INSURANCE
CONTRIBUTIONS, PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER TAX-RELATED WITHHOLDING
(THE “TAX OBLIGATIONS”), THE PARTICIPANT ACKNOWLEDGES THAT THE ULTIMATE
LIABILITY FOR ALL TAX OBLIGATIONS LEGALLY DUE BY THE PARTICIPANT IS AND REMAINS
THE PARTICIPANT’S RESPONSIBILITY AND THAT THE CORPORATION (A) MAKES NO
REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX OBLIGATIONS
IN CONNECTION WITH ANY ASPECT OF THE OPTION, INCLUDING THE GRANT, VESTING OR
EXERCISE OF THE OPTION, THE SUBSEQUENT SALE OF SHARES ACQUIRED PURSUANT TO SUCH
EXERCISE, OR THE RECEIPT OF ANY DIVIDENDS AND (B) DOES NOT COMMIT TO STRUCTURE
THE TERMS OF THE GRANT OR ANY OTHER ASPECT OF THE OPTION TO REDUCE OR ELIMINATE
THE PARTICIPANT’S LIABILITY FOR TAX OBLIGATIONS.  AT THE TIME OF EXERCISE OF THE
OPTION, THE PARTICIPANT SHALL PAY OR MAKE ADEQUATE ARRANGEMENTS SATISFACTORY TO
THE CORPORATION TO SATISFY ALL WITHHOLDING OBLIGATIONS OF THE CORPORATION.  IN
THIS REGARD, AT THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT ANY
TIME THEREAFTER AS REQUESTED BY THE CORPORATION, THE PARTICIPANT HEREBY
AUTHORIZES WITHHOLDING OF ALL APPLICABLE TAX OBLIGATIONS FROM PAYROLL AND ANY
OTHER AMOUNTS PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE
PROVISION FOR WITHHOLDING OF ALL APPLICABLE TAX OBLIGATIONS, IF ANY, BY THE
CORPORATION WHICH ARISE IN CONNECTION WITH THE OPTION.  ALTERNATIVELY, OR IN
ADDITION, IF PERMISSIBLE UNDER APPLICABLE LAW, INCLUDING LOCAL LAW, THE
CORPORATION MAY SELL OR ARRANGE FOR THE SALE OF SHARES ACQUIRED BY THE
PARTICIPANT TO SATISFY THE TAX OBLIGATIONS.  FINALLY, THE PARTICIPANT SHALL PAY
TO THE CORPORATION ANY AMOUNT OF THE TAX OBLIGATIONS THAT ANY SUCH COMPANY MAY
BE REQUIRED TO WITHHOLD AS A RESULT OF THE PARTICIPANT’S PARTICIPATION IN THE
PLAN THAT CANNOT BE SATISFIED BY THE MEANS PREVIOUSLY DESCRIBED.  THE
CORPORATION SHALL HAVE NO OBLIGATION TO PROCESS THE EXERCISE OF THE OPTION OR TO
DELIVER SHARES UNTIL THE TAX OBLIGATIONS AS DESCRIBED IN THIS SECTION HAVE BEEN
SATISFIED BY THE PARTICIPANT.

                                                   

6

--------------------------------------------------------------------------------

 

 


(B)   WITHHOLDING IN SHARES.   IF PERMISSIBLE UNDER APPLICABLE LAW, INCLUDING
LOCAL LAW, THE CORPORATION SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
REQUIRE THE PARTICIPANT TO SATISFY ALL OR ANY PORTION OF THE TAX OBLIGATIONS
UPON EXERCISE OF THE OPTION BY DEDUCTING FROM THE SHARES OTHERWISE ISSUABLE TO
THE PARTICIPANT UPON SUCH EXERCISE A NUMBER OF WHOLE SHARES HAVING A FAIR MARKET
VALUE, AS DETERMINED BY THE CORPORATION AS OF THE DATE OF EXERCISE, NOT IN
EXCESS OF THE AMOUNT OF SUCH TAX OBLIGATIONS DETERMINED BY THE APPLICABLE
MINIMUM STATUTORY WITHHOLDING RATES.


4.5              BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.   THE
PARTICIPANT HEREBY AUTHORIZES THE CORPORATION, IN ITS SOLE DISCRETION, TO
DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE
PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE CORPORATION HAS NOTICE ANY
OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF THE
OPTION.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.


4.6              RESTRICTIONS ON GRANT OF THE OPTION AND ISSUANCE OF SHARES.  
THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES UPON EXERCISE OF THE OPTION
SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF UNITED STATES
FEDERAL OR STATE OR LOCAL LAW WITH RESPECT TO SUCH SECURITIES.  THE OPTION MAY
NOT BE EXERCISED IF THE ISSUANCE OF SHARES UPON EXERCISE WOULD CONSTITUTE A
VIOLATION OF ANY APPLICABLE UNITED STATES FEDERAL OR STATE OR FOREIGN SECURITIES
LAWS, INCLUDING LOCAL LAW, OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF
ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  IN
ADDITION, THE OPTION MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), SHALL AT THE
TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH RESPECT TO THE SHARES ISSUABLE
UPON EXERCISE OF THE OPTION OR (II) IN THE OPINION OF LEGAL COUNSEL TO THE
CORPORATION, THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION MAY BE ISSUED IN
ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. 
ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE CORPORATION TO OBTAIN
FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY
THE CORPORATION’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE
OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE CORPORATION OF ANY
LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
EXERCISE OF THE OPTION, THE CORPORATION MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE CORPORATION.


4.7              FRACTIONAL SHARES.   THE CORPORATION SHALL NOT BE REQUIRED TO
ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.

                                                      

7

--------------------------------------------------------------------------------

 

 


5.                  NONTRANSFERABILITY OF THE OPTION. 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.


6.                  TERMINATION OF THE OPTION. 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.


7.                  EFFECT OF TERMINATION OF SERVICE. 


7.1              OPTION EXERCISABILITY.  THE OPTION SHALL TERMINATE IMMEDIATELY
UPON THE PARTICIPANT’S TERMINATION OF SERVICE TO THE EXTENT THAT IT IS THEN
UNVESTED AND SHALL BE EXERCISABLE AFTER THE PARTICIPANT’S TERMINATION OF SERVICE
TO THE EXTENT IT IS THEN VESTED ONLY DURING THE APPLICABLE TIME PERIOD AS
DETERMINED BELOW AND THEREAFTER SHALL TERMINATE.


(A)    TOTAL DISABILITY OR RETIREMENT.   IF THE PARTICIPANT’S SERVICE TERMINATES
BECAUSE THE PARTICIPANT BECOMES TOTALLY DISABLED OR BECAUSE OF RETIREMENT, THE
OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES ON THE DATE
ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE
PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME
PRIOR THE OPTION EXPIRATION DATE.


(B)   DEATH.   IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF THE DEATH OF
THE PARTICIPANT, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR
VESTED SHARES ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT’S BENEFICIARY AT ANY TIME PRIOR TO THE OPTION
EXPIRATION DATE.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED
ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES WITHIN THREE (3) MONTHS AFTER THE
PARTICIPANT’S TERMINATION OF SERVICE


(C)    TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
OPTION AGREEMENT TO THE CONTRARY, IF THE PARTICIPANT’S SERVICE IS TERMINATED FOR
CAUSE OR IF, FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE AND DURING ANY
PERIOD IN WHICH THE OPTION OTHERWISE WOULD REMAIN EXERCISABLE, THE PARTICIPANT
ENGAGES IN ANY ACT THAT WOULD CONSTITUTE CAUSE, THE OPTION SHALL TERMINATE IN
ITS ENTIRETY AND CEASE TO BE EXERCISABLE IMMEDIATELY UPON SUCH TERMINATION OF
SERVICE OR ACT.


(D)   OTHER TERMINATION OF SERVICE.   IF THE PARTICIPANT’S SERVICE TERMINATES
FOR ANY OTHER REASON, EXCEPT TOTAL DISABILITY, RETIREMENT, DEATH OR CAUSE, THE
OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE FOR VESTED SHARES BY THE
PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF NINETY (90)
DAYS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE.

                                                    

8

--------------------------------------------------------------------------------

 

 


7.2              EXTENSION IF EXERCISE PREVENTED BY LAW.   NOTWITHSTANDING THE
FOREGOING, OTHER THAN TERMINATION OF THE PARTICIPANT’S SERVICE FOR CAUSE, IF THE
EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN
SECTION 7.1 IS PREVENTED BY THE PROVISIONS OF SECTION 4.6, THE OPTION SHALL
REMAIN EXERCISABLE UNTIL THE LATER OF (A) THIRTY (30) DAYS AFTER THE DATE SUCH
EXERCISE FIRST WOULD NO LONGER BE PREVENTED BY SUCH PROVISIONS, OR (B) THE END
OF THE APPLICABLE TIME PERIOD UNDER SECTION 7.1, BUT IN ANY EVENT NO LATER THAN
THE OPTION EXPIRATION DATE.


8.                  EFFECT OF CHANGE IN CONTROL. 

In the event of a Change in Control, except to the extent that the Board
determines to cash out the Option in accordance with Section 8.2(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Corporation’s rights and
obligations under all or any portion of the Option or substitute for all or any
portion of the Option a substantially equivalent option for the Acquiror’s
stock.  For purposes of this Section, the Option or any portion thereof shall be
deemed assumed if, following the Change in Control, the Option confers the right
to receive, subject to the terms and conditions of the Plan and this Option
Agreement, for each Share subject to such portion of the Option immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a Share on
the effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration is not solely common stock of the Acquiror, the Board may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each Share subject to the Option, to
consist solely of common stock of the Acquiror equal in Fair Market Value to the
per share consideration received by holders of Stock pursuant to the Change in
Control.  The Option shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control to the extent that the Option
is neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control.


9.                  ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. 

Subject to any required action by the stockholders of the Corporation, in the
event of any change in the common stock of the Corporation (“Stock”) effected
without receipt of consideration by the Corporation, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Corporation, or in the event of payment
of a dividend or distribution to the stockholders of the Corporation in a form
other than Stock (excepting normal cash dividends) that has a material effect on
the Fair Market Value of Shares, appropriate and proportionate adjustments shall
be made in the number, Exercise Price and kind of shares subject to the Option,
in order to prevent dilution or enlargement of the Participant’s rights under
the Option.  For purposes of the foregoing, conversion of any convertible
securities of the Corporation shall not be treated as “effected without receipt
of consideration by the Corporation.”  Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number and the Exercise Price shall be rounded up to the nearest whole cent.  In
no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the Stock subject to the Option.  Such adjustments shall be
determined by the Board, and its determination shall be final, binding and
conclusive.

                                                    

9

--------------------------------------------------------------------------------

 

 


10.                  RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE, CONSULTANT OR
ADVISOR. 

The Participant shall have no rights as a stockholder with respect to any Shares
covered by the Option until the date of the issuance of the Shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Corporation or of a duly authorized transfer agent of the Corporation).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Corporation and the Participant, the
Participant’s employment is for no specified term.  Nothing in this Option
Agreement shall confer upon the Participant any right to continue in the Service
of the Corporation or interfere in any way with any right of the Corporation to
terminate the Participant’s Service as a Director, Employee, consultant or
advisor, as the case may be, at any time.


11.              RESERVED. 


12.              LEGENDS. 

The Corporation may at any time place legends referencing any applicable United
States federal or state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement.  The Participant shall, at the request of
the Corporation, promptly present to the Corporation any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section.


13.              MISCELLANEOUS PROVISIONS. 


13.1          TERMINATION OR AMENDMENT.  THE BOARD MAY TERMINATE OR AMEND THE
PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN
SECTION 8 IN CONNECTION WITH A CHANGE IN CONTROL, NO SUCH TERMINATION OR
AMENDMENT MAY HAVE A MATERIALLY ADVERSE EFFECT ON THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.

                                                    

10

--------------------------------------------------------------------------------

 

 


13.2          FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS OPTION AGREEMENT.


13.3          BINDING EFFECT.  THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT
OF THE SUCCESSORS AND ASSIGNS OF THE CORPORATION AND, SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND
THE PARTICIPANT’S  HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


13.4          DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT
OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL
ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY THE CORPORATION, OR UPON
DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR
CERTIFIED MAIL, OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH
POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS OF SUCH
PARTY SET FORTH IN THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


(A)    DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE, THIS OPTION
AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE CORPORATION PROVIDED
GENERALLY TO THE CORPORATION’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, IF PERMITTED BY THE CORPORATION, THE PARTICIPANT
MAY DELIVER ELECTRONICALLY THE GRANT NOTICE AND EXERCISE NOTICE CALLED FOR BY
SECTION 4.2 TO THE CORPORATION OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING
THE PLAN AS THE CORPORATION MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF
ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A
LINK TO A CORPORATION INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN
ADMINISTERING THE PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER
MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE CORPORATION.


(B)   CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT THE
PARTICIPANT HAS READ SECTION 13.4(A) OF THIS OPTION AGREEMENT AND CONSENTS TO
THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND, IF PERMITTED BY THE
CORPORATION, THE DELIVERY OF THE GRANT NOTICE AND EXERCISE NOTICE, AS DESCRIBED
IN SECTION 13.4(A).  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE
FROM THE CORPORATION A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT
NO COST TO THE PARTICIPANT BY CONTACTING THE CORPORATION BY TELEPHONE OR IN
WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT WILL BE
PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC DELIVERY
OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPANT MUST PROVIDE THE CORPORATION OR ANY DESIGNATED THIRD PARTY
ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE ATTEMPTED ELECTRONIC
DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY REVOKE HIS OR HER CONSENT
TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 13.4(A) OR MAY
CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH DOCUMENTS ARE TO BE DELIVERED
(IF THE PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL ADDRESS) AT ANY TIME BY
NOTIFYING THE CORPORATION OF SUCH REVOKED CONSENT OR REVISED E-MAIL ADDRESS BY
TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE PARTICIPANT
UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC DELIVERY OF
DOCUMENTS DESCRIBED IN SECTION 13.4(A).

                                                   

11

--------------------------------------------------------------------------------

 


13.5          INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS OPTION AGREEMENT AND
THE PLAN, TOGETHER WITH THE SUPERSEDING AGREEMENT, IF ANY, SHALL CONSTITUTE THE
ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE CORPORATION WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ANY PRIOR
AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES AMONG
THE PARTICIPANT AND THE CORPORATION WITH RESPECT TO SUCH SUBJECT MATTER.  TO THE
EXTENT CONTEMPLATED HEREIN, THE PROVISIONS OF THE GRANT NOTICE, THE OPTION
AGREEMENT AND THE PLAN SHALL SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN
IN FULL FORCE AND EFFECT.


13.6          FOREIGN EXCHANGE.    THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY TO INVESTIGATE AND COMPLY WITH ANY
APPLICABLE EXCHANGE CONTROL LAWS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF
THE SHARES PURSUANT TO THE EXERCISE OF THE OPTION AND THAT THE PARTICIPANT SHALL
BE RESPONSIBLE FOR ANY REPORTING OF INBOUND AND/OR OUTBOUND INTERNATIONAL FUND
TRANSFERS REQUIRED UNDER APPLICABLE LAW.  THE PARTICIPANT IS ADVISED TO SEEK
APPROPRIATE PROFESSIONAL ADVICE AS TO HOW THE EXCHANGE CONTROL REGULATIONS APPLY
TO THE PARTICIPANT’S SPECIFIC SITUATION.


13.7          COUNTRY-SPECIFIC TERMS AND CONDITIONS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS OPTION AGREEMENT TO THE CONTRARY, THE OPTION SHALL BE SUBJECT
TO THE SPECIFIC TERMS AND CONDITIONS, IF ANY, SET FORTH IN THE APPENDIX TO THIS
OPTION AGREEMENT WHICH ARE APPLICABLE TO THE PARTICIPANT’S COUNTRY OF RESIDENCE,
THE PROVISIONS OF WHICH ARE INCORPORATED IN AND CONSTITUTE PART OF THIS OPTION
AGREEMENT.  MOREOVER, IF THE PARTICIPANT RELOCATES TO ONE OF THE COUNTRIES
INCLUDED IN THE APPENDIX, THE SPECIFIC TERMS AND CONDITIONS APPLICABLE TO SUCH
COUNTRY WILL APPLY TO THE OPTION TO THE EXTENT THE CORPORATION DETERMINES THAT
THE APPLICATION OF SUCH TERMS AND CONDITIONS IS NECESSARY OR ADVISABLE IN ORDER
TO COMPLY WITH LOCAL LAW OR FACILITATE THE ADMINISTRATION OF THE PLAN OR THIS
OPTION AGREEMENT.


13.8          APPLICABLE LAW.  EXCEPT AS PROVIDED IN SECTION 13.6, THIS OPTION
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS
ARE APPLIED TO AGREEMENTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF CALIFORNIA.  FOR PURPOSES OF LITIGATING
ANY DISPUTE THAT ARISES DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP OF THE
PARTIES AS EVIDENCED BY THIS OPTION AGREEMENT, THE PARTIES HEREBY SUBMIT TO AND
CONSENT TO THE JURISDICTION OF THE STATE OF CALIFORNIA AND AGREE THAT SUCH
LITIGATION SHALL BE CONDUCTED ONLY IN THE COURTS OF THE COUNTY OF VENTURA,
CALIFORNIA, OR THE FEDERAL COURTS OF THE UNITED STATES FOR THE CENTRAL DISTRICT
OF CALIFORNIA, AND NO OTHER COURTS, WHERE THIS OPTION AGREEMENT IS MADE AND/OR
PERFORMED.


13.9          COUNTERPARTS.   THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

12

--------------------------------------------------------------------------------

 